NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
REGINALD COX,
Plaintiff,
v. Civil Action No. 19-1112 (MAS)
COMMISSIONER OF
SOCIAL SECURITY, MEMORANDUM OPINION
Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Plaintiff Reginald Cox’s (‘Plaintiff’) appeal from
the final decision of the Commissioner of the Social Security Administration (“Defendant” or
“Commissioner”), denying his request for benefits. (Compl., ECF No. 1.) The Court has
Jurisdiction to review this matter pursuant to 42 U.S.C. § 405(g). For the reasons set forth below,
the Court remands the matter for further analysis.

I. BACKGROUND

A. Procedural History!

On June 23, 2014, Plaintiff filed an application for Social Security Disability benefits,
alleging disability as of June 1, 2014. (AR 352-53.) Plaintiff's application was denied initially and
upon reconsideration. (/d. at 150-57.) Plaintiff requested a hearing before an Administrative Law

Judge (“ALJ”). (id. at 160-64.) Hearings were conducted on January 19 and August 8, 2017 (/d.

 

' The Administrative Record (“AR”) is located at ECF Nos. 7-1 through 7-15. The Court will
reference the relevant pages of the AR and will not reference the corresponding ECF page numbers
within those files.
at 47-118), and on September 28, 2017, the ALJ issued a decision finding that Plaintiff was not
disabled. (/d. at 23.) Plaintiff sought Appeals Council review, and on November 30, 2018, the
Appeals Council concluded that there were no grounds for review. (/d. at 1-8.) Plaintiff then filed
an appeal to this Court. (See generally Compl.) On April 25, 2019, the Court issued a Notice of
Call for Dismissal (ECF No. 3), following which Plaintiff filed the executed summons (ECF No.
4). Defendant filed the AR on June 25, 2019. (ECF No. 7.) Plaintiff subsequently requested
extensions of time to file his moving brief (ECF Nos. 12, 13), which the Court granted (ECF No.
14). In addition, Defendant requested an extension to file an opposition brief (ECF No. 16), which
the Court also granted (ECF No. 17). Plaintiff filed his moving brief on April 3, 2020 (PI.’s Moving
Br., ECF No. 15), and the Commissioner filed opposition on June 17, 2020 (Def.’s Opp’n Br., ECF
No. 18).

B. The ALJ’s Decision

On September 28, 2017, the ALJ rendered a decision. (AR 12-23.) The ALJ set forth the
Social Security Administration’s five-step sequential process for determining whether an
individual is disabled. (/d. at 13-14.) The ALJ initially found that Plaintiff met the insured status
requirements of the Social Security Act through December 31, 2019. (/d. at 14.) At step one, the
ALJ found that Plaintiff had not engaged in substantial gainful activity (“SGA”) since his alleged
onset date of June 1, 2014. (/d.) At step two, the ALJ found that Plaintiff had three severe
impairments: “left eye blindness; bilateral knee osteoarthritis; and hypertension.” (/d.) At step
three, the ALJ determined that none of Plaintiff's impairments, or combination of impairments,
met or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. (/d.)
The ALJ then found that Plaintiff possessed the residual functional capacity (“RFC”):

to perform sedentary work except that after sitting 30 minutes, he

may stand/change position at the work station for one to two

minutes; he may stand or walk up to 20 minutes at a time before

being allowed to sit for two to three minutes; he may occasionally

[climb up] ramps or stairs; he may never climb ladders, ropes or

scaffolds; he may occasionally stoop; he may never kneel, crouch or

crawl; he must avoid all exposure to hazardous machinery,

unprotected heights or operational control of moving machinery; he

may not drive a vehicle; and may elevate his leg six inches in height

every one to two hours for 20 minutes.
(Id. at 15) (citation omitted.) At step four, in considering Plaintiff's past relevant work as a
Corrections Officer and his aforementioned RFC, the ALJ found that Plaintiff “is unable to
perform that past job because it is too physically demanding,” and is “unable to perform [his] past
relevant work as actually or generally performed.” (/d. at 21-22.) At step five, in light of Plaintiff's
age, education, work experience, and RFC, the ALJ concluded “there were jobs that existed in
significant numbers in the national economy that [Plaintiff] could have performed,” according to
20 CFR 404.1569 and 404. 1569(a). (/d. at 22.) The ALJ consequently found that Plaintiff was not
under a disability from the alleged onset date of June 1, 2014, as defined in the Social Security
Act. (fd, at 23.)
Il. LEGAL STANDARD

A. Standard of Review
On appeal from the final decision of the Commissioner of the Social Security

Administration, the district court “shall have power to enter, upon the pleadings and transcript of
the record, a judgment affirming, modifying, or reversing the decision of the Commissioner of
Social Security, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g);

Matthews y. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). To survive judicial review, the

Commissioner’s decision must be supported by substantial evidence. Richardson v. Perales, 402
U.S. 389, 401 (1971); see Morales v, Apfel, 225 F.3d 310, 316 (3d Cir. 2000); Daring v. Heckler,
727 F.2d 64, 68 (3d Cir. 1984). Substantial evidence is “more than a mere scintilla. It means such
relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Richardson, 402 U.S. at 401 (internal quotation marks omitted) (quoting Consol. Edison Co. v.
NLRB, 305 U.S. 197, 229 (1938)). Substantial evidence “‘may be somewhat less than a
preponderance’ of the evidence.” Ginsburg v. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971)
(quoting Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966)).

In reviewing the record for substantial evidence, the Court “may not weigh the evidence or
substitute [its own] conclusions for those of the fact-finder.” Rutherford v. Barnhart, 399 F.3d 546,
552 (3d Cir. 2005) (internal quotation marks and citation omitted). Even if the Court would have
decided differently, it is bound by the ALJ’s decision if it is supported by substantial evidence.
Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001). The Court must “review the record as a
whole to determine whether substantial evidence supports a factual finding.” Zirnsak v. Colvin,
777 F.3d 607, 610 (3d Cir. 2014) (citing Schaudeck v. Comm’ r of Soc. Sec. Admin., 181 F.3d 429,
431 (3d Cir. 1999)). “Since it is apparent that the ALJ cannot reject evidence for no reason or for
the wrong reason, an explanation from the ALJ of the reason why probative evidence has been
rejected is required so that a reviewing court can determine whether the reasons for rejection were
improper.” Cotter v. Harris, 642 F.2d 700,706-07 (3d Cir. 1981) (internal citation omitted).

B. Establishing Disability

In order to be eligible for disability benefits, a claimant must be unable to “engage in any
[SGA] by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than [twelve] months[.]” 42 U.S.C. § 423(d)(1)(A). For purposes of the statute, a
claimant is disabled only if his physical or mental impairments are “of such severity that he is not
only unable to do his previous work but cannot, considering his age, education, and work
experience, engage in any other kind of substantial gainful work which exists in the national
economy[.]” 42 U.S.C. § 423(d)(2)(A). A physical or mental impairment ts one “that results from
anatomical, physiological, or psychological abnormalities which are demonstrable by medically
acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

Social Security regulations provide a five-step evaluation procedure to determine whether
an individual is disabled. 20 C.F.R. § 404. 1520(a)(4). For the first step, the claimant must establish
that he has not engaged in any SGA since the onset of his alleged disability. 20 C.F.R.
§ 404.1520(a)(4)(i). For the second step, the claimant must establish that he suffers from a “severe
... Impairment” or “combination of impairments.” 20 C.F.R. § 404.1520(a)(4)(ii). The claimant
bears the burden of establishing the first two requirements, and failure to satisfy either
automatically results in a denial of benefits. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).
If the first two steps are satisfied, the third step requires the claimant to provide evidence that his
impairment is equal to one of the impairments listed in Appendix | of the regulations. 20 C.F.R.
§ 404.1520(a)(4)(iii). If the claimant demonstrates that he suffers from a listed impairment or that
his severe impairment is equal to a listed impairment, he is presumed to be disabled and is
automatically entitled to disability benefits. /d. If he cannot so demonstrate, the eligibility analysis
proceeds to step four. See 20 C.F.R. § 404.1520(e).

The fourth step of the analysis requires the ALJ to determine whether the claimant’s RFC
permits him to resume his previous employment. Jd. The RFC determination is accompanied by
an assessment of the applicant’s subjective complaints, which must be given “serious

consideration.” Smith v. Califano, 637 F.2d 968, 972 (3d Cir. 1981). [f the claimant can perform
his previous line of work, then he is not “disabled” and not entitled to disability benefits, 20 C.F.R.
§ 404.1520(f). The burden of persuasion rests with the claimant in the first four steps. Malloy v.
Comm'r of Soc. Sec., 306 F. App’x 761, 763 (3d Cir. 2009). If the claimant is unable to return to
his previous work, the analysis proceeds to step five. See 20 C.F.R. § 404.1520(g). At the fifth
step, the burden shifts to the Commissioner to demonstrate that the claimant can perform other
work that is consistent with his medical impairments, age, education, past work experience, and
RFC. /d.; Malloy, 306 F. App’x at 763. If the Commissioner cannot satisfy this burden, the
claimant will receive Social Security benefits. 20 C.F.R. § 404.1520(g).
ill. DISCUSSION

A. Parties’ Positions

1. Plaintiff

Plaintiff argues that the administrative decision reveals significant medical and testimonial
omissions and errors in the evaluation of Plaintiff's RFC, pain, and the weight afforded to evidence
from physicians who personally treated Plaintiff versus the non-examining physician testimony on
which the ALJ principally relied. (PI.’s Moving Br. 10.) According to Plaintiff, the ALJ erred by
affording greater weight to the non-examining medical expert’s opinion in comparison to the
records of Plaintiff's treating doctors. (/d.) Plaintiff asserts that the ALJ dismissed his repeated
complaints of pain to his treating physicians, and that the ALJ’s decision lacked specific reasons
as to why the ALJ afforded greater weight to contrary evidence. (/d. at 13-14.)

Plaintiff asserts that the ALJ wholly adopted the opinions of Dr. Zuckerman, the
non-examining expert witness who testified at the administrative hearing, and failed to
acknowledge Dr. Zuckerman’s inconsistent conclusions. (/d. at 16.) Dr. Zuckerman testified that

Plaintiff's left eye pressure could not remain high without eventually burning out the organ, yet
also testified that high pressure could produce the pain experienced by Plaintiff. (fd. at 17-18.)

Plaintiff argues that the ALJ wrongly interpreted Dr. Zuckerman’s testimony that a medical

professional would never allow high pressure and pain to continue without pain-reducing treatment

to mean that the pressure and pain could not remain as high as Plaintiff experienced. (/d. at 18-25.)
2. Defendant

Defendant contends that the ALJ relied on substantial evidence in finding that Plaintiff is
not disabled, and that Plaintiff's impairments limit his RFC to a range of sedentary work. (Def.’s
Opp’n Br. 10-11.) Defendant highlights that the ALJ’s decision was substantiated by discussions
of Plaintiff's subjective complaints, opinions of Plaintiff’s own treating physicians, a consultative
examiner, state agency physicians, and the testimony of a medical expert. Defendant lists several
facts from the record relied upon by the ALJ. (/d. at 12.) First, the ALJ noted that Plaintiff used
pain-relieving eye drops and ointment as needed to address his complaints of occasional and mild
pain. (/d.) Defendant also identifies the ALJ’s references to Plaintiff's treatment records, which
repeatedly describe his visual condition in his right eye as stable but indicate that Plaintiff's boxing
injury rendered him completely blind in his left eye. (fd.) Defendant notes that the ALJ also took
into account that Plaintiff drove himself to the hearing, and at least had the physical and mental
capacity to sustain a schedule that included washing laundry, driving, and doing light cleaning.
(fd. at 12, 14.)

Defendant additionally argues that Plaintiff's noncompliance with his treating physician’s
recommendation to have his left eye surgically removed to eliminate pain is a relevant
consideration in the disability analysis. (fd. at 12 n.2.) In addition, Defendant argues that the ALJ
had the exclusive responsibility to evaluate conflicting medical opinions and assess their

consistency with the rest of the record. (/d. at 13.) According to Defendant, the opinion of
Plaintiff's treating physician that Plaintiff's left eye pain would frequently interfere with his
attention or concentration was considered by the ALJ, who properly afforded it little weight
because the physician provided no explanation, and the finding was inconsistent with the
physician’s own treatment records. (/d. at 14.) Defendant argues that Plaintiff did not satisfy the
heavy burden of proving that the ALJ's decision was so lacking in support that not even a modicum
of evidence supports the ALJ’s conclusions. (/d. at 2.) Defendant, therefore, argues that the ALJ’s
decision should be affirmed. (/d.)

B. Analysis

Based on its review of the ALJ’s decision, and in light of the specific record in the present
case, the Court finds good cause to remand the matter.

In his moving brief, Plaintiff argues that the ALJ’s administrative decision reveals
significant medical and testimonial omissions, as well as errors in assessing Plaintiff's RFC due to
improper weight being given to non-treating physicians versus Plaintiff's treating physicians.’
(Pi.’s Moving Br. 10.) The Court agrees with Plaintiff.

In evaluating medical evidence, “a... treating physician’s opinion carries greater weight
than that of a non-examining consultant.” Brownaweill v. Comm’r of Soc. Sec., 554 F.3d 352, 357
(3d Cir. 2008) (citing Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)). “A cardinal principle
guiding disability eligibility determinations is that the ALJ accord treating physicians’ reports
great weight, especially when their opinions reflect expert judgment based on a continuing

observation of the patient’s condition over a long period of time.” Morales, 225 F.3d at 317

 

> The Court declines to analyze all of the arguments raised by the parties. Defendant should not
infer from the fact that the Court has not specifically mentioned any particular aspects of the ALJ’s
decision that the unmentioned aspects of the decision have survived the Court’s review. Upon
remand, the ALJ should start the analysis at step one and work her way through the sequential
factors.
(internal quotation marks and citation omitted). A treating source’s opinion, however, is entitled
to controlling weight only when it is “‘well-supported by medically acceptable clinical and
laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in [the
claimant’s] case record.’” Fargnoli, 247 F.3d at 43 (alteration in original) (quoting 20 C.F.R. §
404. 1527(d)(2)).

The ALJ’s decision in the present case was neither sufficiently comprehensive nor clear
for the Court to find that the weight the ALJ afforded to treating physicians’ findings that Plaintiff
was unable to work was supported by substantial evidence. Here, test results indicating that
Plaintiff's eye pressure was high and Plaintiff's continuous reports of at least some pain were
consistent with Plaintiff's subjective testimony. (AR 65-66; /d. at 1300-01.) Moreover, the ALJ’s
RFC determination appears predicated on Dr. Zuckerman’s testimony that Plaintiff's left eye pain
could not have been as intense and continuous as Plaintiff testified because Plaintiff “[did] not
complain of severe left eye pain to his treating physicians,” and because the pain would eventually
“burn[] itself out.” (/d. at 18.) Dr. Zuckerman, however, provided inconsistent testimony.

Dr. Zuckerman testified that the eye pressure Plaintiff experienced would produce the pain
and symptoms that Plaintiff experienced:

Q: Doctor, I just want to clarify ... what is the normal eye pressure that
a person should have?

Dr.: Normally it’s a little less than 20.

Q: Okay. Now on the eye pressure that the Claimant testified to, his
pressure being, at times, in the 40’s and as high as 59 --

Dr.: Correct.

Q: -- up to 60, would that level of eye pressure produce the pain
symptoms that the Claimant expressed?

Dr.: =“ Yes.
(id. at 86.)

In reaching a decision, the ALJ relied on the subsequent hearing exchange with Dr.
Zuckerman:

Q: Okay. So regardless of your belief that if he had this procedure to

completely remove his eye, all of his allegations with regard to the
pain and the effects of the condition that he currently suffers from,
do you believe it’s accurate?

Dr.: No.

Q: Why not?

Dr.: Because you -- that elevated pain is never maintained this length of

time. Usually when the pressure goes up that high it -- it burns out
the organs that are producing the pressure and then the pressure
drops back to normal. So when somebody comes in with a very high
pressure and then the pressure, if you don’t do anything then, you’re
in severe pain, but the pain only lasts -- the pressure only lasts for a
few days and then the eye reverses itself completely and the pressure
drops to nothing, and then the eye dies. And that’s actually -- and
this guy goes up and down because if you’re treating him and adding
things on top of the problem when he started off with which was
detached retina.
(id. at 86-87.)

Here, Dr. Zuckerman recognized the relationship between the eye pressure and the
documented pain Plaintiff experienced. (/d. at 86.) Dr. Zuckerman also described what happens to
an eye experiencing high pressure if it is left untreated. (/d. at 86-87.) As set forth above, “the
pressure drops to nothing, and then the eye dies.” (/d.) Dr. Zuckerman, however, then appeared to
distinguish Plaintiff's case by testifying that “[Claimant] goes up and down because .. . you’re
treating him and adding things on top of the problem which he started off with[.]” (/d. at 86-87.)

Dr. Zuckerman continued his testimony in the following exchange with the ALJ:

ALJ: So I need you to stay focused, not on whether he is getting
competent care[.] I need you to stay focused based on your review

10
Dr:

ALJ:

Dr.:

ALJ:

Dr.:

ALJ:

Dr.:

ALI:

Dr.:

ALJ:

Dr.:

ALJ:

of the record as to the functional limitations that you believe he
could have as a result of the pain that he could have based on the
pressures that he has. That’s what I want you to stay focused on.

Okay.
Okay.

He could have -- when the pain goes up he could have pain from
that. When the pressure goes up he could have pain from the
pressures that are being recorded.

For how long? For how long?
For hours and approximately days.

Okay. But you said earlier that you believe that as a result of having
the pressure for so long -- let me get my -- let me get your exact
words out. If you don’t do anything the most the pressure could last
is a few days and then it would burn out the organ producing the
pressure.

Right.

So can you please tell me -- you know, because I’m getting
conflicting opinion[s] from you so you need to stay focused, because
that’s what I’m focusing on, okay?

Yeah.

Okay. So can you please tell me upon his pressure that he has in the
eye, he has -- he has testified that he continues to have severe pain,
and his testimony was, at the level of ten out of ten, which basically
incapacitates him, so he is having to lay down in bed most of the
day, he’s not functional, he cannot function. That’s what his
testimony is. You’re the expert and I’m asking you based upon your
review of the record to comment on that based upon what you’re
seeing, okay? Because he -- obviously, if you’ve reviewed the
record, his pressure has been going up. It’s not as if the pressure is -
- it doesn’t go up anymore, it does go up . . . you need to help me
out here because I’m not understanding what you’re saying.

Okay. Well, I’m trying to put this into a clinical situation --

Okay.

Ll
Dr.:

ALJ:

Dr.:

ALJ:

Dr.:

ALJ:

Dr::

-- and the situation is usually this. Patient comes in to see the doctor
and the doctor mentions the pressure and he says it’s up, and usually
the patient says well, you know, it feels okay. That’s one situation.
Another situation is patient comes in and he says my eye is killing
me, you got to do something about it. Well why don’t they do
anything about it?

Okay, but we’re not getting into what they did or didn’t do, Doctor.
You need to stay focused. This is not a discussion of whether or not
a doctor has followed the standard of care, that’s not the issue before
us today, okay? So I need you to put that aside and stay focused.

Just tell me, based on your review of the record what limitations you
think this man might have [as] a result of the pressure in his eye,
period.

If the pressure stays high continuously([,] he will have pain.

You stated earlier that he wouldn’t have pain for more than a few
days because the nerve would -- the organ producing the pressure
would burn out.

Right.
So now you’re saying something different?

No I’m not saying anything different because I’ve never seen any
last that long. I’ve never seen any last for more than a few days. I
can’t think of a clinical situation where it would happen.

Because my experience is built on what people come in and tell me.
And if they come in and tell me that they’re in pain I feel it’s my
obligation to relieve them of the pain.

Can you imagine any patient going to a doctor over a period time
and being in pain all this time and not getting satisfaction? I can’t
believe that it -- that it could occur.
I’ve never heard of anybody letting a patient stay in pain for an
extended period of time.

(fd. at 93-98.)

Dr. Zuckerman’s testimony attempts to contextualize the quality of Plaintiff's care and
explain the symptoms experienced by Plaintiff. The testimony, however, fails to rebut the
existence of the pain and pressure experienced by Plaintiff, as documented in treatment records.
(id. at 1172, 1300-01, 1312.) Dr. Zuckerman relies principally on personal experience to speculate
that a doctor would never allow such pain to continue. Nevertheless, Dr. Zuckerman concedes that
the eye pressures experienced by Plaintiff would produce his symptoms. (/d. at 93.) Here, the
ALJ’s decision does not sufficiently reconcile Dr. Zuckerman’s inconsistent testimony or
adequately explain the weight the ALJ afforded to Dr. Zuckerman’s opinion regarding Plaintiff's
level of pain. (/d. at 18-19.) While the ALJ identified that Plaintiff only reported using pain-
relieving ointment “occasionally when he has pain” (id. at 19, 746), these reports of pain occurred
in 2014, before Plaintiff began reporting higher pressures and pain in June of 2017? (id. at 1300).

Defendant argues that Plaintiff's non-compliance with recommended left eye removal
surgery undermines his claim and that Plaintiff's non-compliance with treatment that could
alleviate his symptoms should be considered in the disability determination analysis. (Def.’s Opp’n
Br. 12 n.2)} (citing Sutherland v. Conun'r of Soc. Sec., 785 F. App’x 921, 929 (3d Cir. 2019)
(finding that the ability to control mental illness symptoms with medication, despite claimant’s

non-compliance, supports conclusion that claimant has the capacity to work).) In Sutherland, the

 

3 Dr. Higgins indicated that Plaintiff's pain and other symptoms would frequently interfere with
Plaintiff's attention and concentration. (AR 1105, 1215.) The ALJ afforded Dr. Higgins’s opinions
“little weight” because “there is no evidence of significant left eye pain that has caused any
interference in [Plaintiff's] attention and concentration.” (AR 21.) This also requires further
elaboration.

13
Third Circuit affirmed the denial of disability benefits to a woman suffering from bipolar disorder.
See generally Sutherland, 785 F. App’x at 927-29. The ALJ in Sutherland discredited the treating
physician’s findings that the claimant’s Global Assessment of Functioning scores indicated that
she was disabled, and instead based the claimant’s RFC determination on a medical examiner’s
finding that the claimant was able to work when taking her medication as prescribed. /d.

Defendant argues that the Court should adopt Sutherland’s reasoning and references a
medical record recommending that Plaintiff have his left eye surgically removed. (AR 1069.) This
matter, however, is distinguishable from Sutherland. First, ini Sutherland, a treating physician’s
evidence that the claimant was incapable of work was afforded less weight in part because of a
clerical error in the reported results of a psychological exam. Sutherland, 785 F. App’x at 929.
Second, the non-treating physician in Sutherland personally evaluated the claimant, unlike here
where the medical expert conducted a file review. /d. at 928. Third, mental status examinations
confirmed improvement in the patient's condition in Sutherland, whereas here the medical records
are not as clear.

The ALJ is required to adequately account for medical findings that support a treating
physician’s opinion that a claimant is disabled. Morales, 225 F.3d at 317. Here, the Court does not
reweigh the evidence. The Court, however, finds that the ALJ’s explanations regarding the weight
afforded to Plaintiff's treating physicians were not sufficiently comprehensive in light of the
objective medical evidence of Plaintiff's elevated eye pressure and the medical expert’s
inconsistent testimony.

Notably, access to the Commissioner’s reasoning is essential to meaningful Court review:

fUJnless the [ALJ] has analyzed all evidence and has sufficiently
explained the weight he has given to obviously probative

[testimony], to say that his decision is supported by substantial
evidence approaches an abdication of the court’s duty to scrutinize

14
the record as a whole to determine whether the conclusions reached
are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978) (internal quotation marks omitted). Based
on a careful consideration of the record and pleadings in this matter, the Court finds that remand
is required.

IV. CONCLUSION

For the reasons set forth above, this matter is remanded for further proceedings. An Order

consistent with this Memorandum Opinion will be entered.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

Dated: May 31, 2021

Fe
